10

1]

12

13

14

15

16

17

18

19

20

21

22

23

The Honorable Barbara J. Rothstein

IN THE UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

HOLLY REIN,
Plaintiff,
v.
THRIFTY PAYLESS, INC.,
d/b/a RITE AID PHARMACY, and RITE AID
LEASE MANAGEMENT COMPANY, d/b/a
RITE AID.

Defendants.

 

THRIFTY PAYLESS, INC., d/b/a RITE AID
PHARMACY, and RITE AID LEASE
MANAGEMENT COMPANY, d/b/a RITE
AID,

Third-Party Plaintiffs,
Vv.

DURO HILEX POLY CO, LLC, a Delaware
corporation,

Third-Party Defendant.

 

 

Civil Case No. 2:19-cv-00522-BJR

STIPULATION AND ORDER OF
DISMISSAL AS TO THIRD-PARTY
PLAINTIFF THRIFTY PAYLESS, INC.,
d/b/a RITE AID PHARMACY, and RITE
AID LEASE MANAGEMENT COMPANY,
d/b/a RITE AID’S THIRD-PARTY
CLAIMS AGAINST THIRD-PARTY
DEFENDANT DURO HILEX POLY CO,
LLC

Page 1 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD-PARTY Hodgkinson — | 1620SW Taylor
PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID PHARMACY, Street Portland, OR 97205

and RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID’S Mevh
THIRD-PARTY CLAIMS AGAINST THIRD-PARTY DEFENDANT epham, LLC

DURO HILEX POLY CO, LLC

(503) 222-1143
(503) 222-1296 (fax)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

IT IS HEREBY STIPULATED AND AGREED by and between third-party plaintiff,

acting by and through their counsel, and third-party defendant, acting by and through their counsel,

that third-party plaintiff Thrifty Payless, Inc., d/b/a Rite Aid Pharmacy, and Rite Aid Lease

Management Company, d/b/a Rite Aid’s third-party claims against Duro Hilex Poly Co, LLC be

dismissed with prejudice and without costs, this matter having been fully resolved between third-

party plaintiff and third-party defendant.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: June 17, 2021

DATE: June 17, 2021

fit
Mt
Mf
Mf

/s/ John Barhoum

 

John Barhoum, WSBA No. 42776

Chock Barhoum LLP

121 SW Morrison Street, Suite 415
Portland, OR 97204

P: (503) 223-3000

F; (503) 954-2231

Email: john.barhoum@chockbarhoum.com
Of Attorneys For Defendants/Third-Party
Plaintiffs Thrifty Payless, Inc., dba Rite Aid

/s/ David S. Mepham

 

David S. Mepham, WSB No, 21087
Hodgkinson Street Mepham, LLC

1620 SW Taylor, Ste. 350

Portland, OR 97205

Email: dsm @hs-legal.com

P: (503) 222-1143

F: (503) 222-1296

Of Attorneys for Third-Party Defendant
Hilex Poly Co. LLC

Page 2 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD-PARTY Hodgkinson _ | 2620SWTaytor

PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID PHARMACY, —Gireer Portlandl_OR 97205
and RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID’S ($08) 222-1143
THIRD-PARTY CLAIMS AGAINST THIRD-PARTY DEFENDANT Mepham, LLC | (503) 222-1296 (ax)

DURO HILEX POLY CO, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

ORDER
THIS MATTER having come before the undersigned judge of the above-entitled Court,
based on the foregoing stipulation, now therefore,
IT IS HEREBY ORDERED that all third-party plaintiff Thrifty Payless, Inc., d/b/a Rite
Aid Pharmacy, and Rite Aid Lease Management Company, d/b/a Rite Aid’s third-party claims
against Duro Hilex Poly Co, LLC shall be dismissed with prejudice and without costs or interest

to either party.

Resue [pebeia,

HONORABLE BARBARA J ROTHSTEIN
United States District Court Judge

Dated: J une 16, 2021

Page 3 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD-PARTY Hodgkinson

PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID PHARMACY, Gireet
and RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID’S
THIRD-PARTY CLAIMS AGAINST THIRD-PARTY DEFENDANT Mepham, LLC
DURO HILEX POLY CO, LLC

1620 SW Taylor
Sulte 350

Portland, OR 97205
(503) 222-1143
(503) 222-1296 (fax)
